DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 - 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuanhua (CN209105239).

As to claim 1, Chuanhua discloses foldable shell assembly including an angle detection module comprising a first object (30, Fig. 1); a second object (10) adapted to be rotated with respect to the first object (30), so that an inclined angle of the second object (10) with respect to first object (30) is changed; a magnetic field source (72, Fig. 3) connected to the second object (10); and a first magnetic sensor (74, Fig. 6) connected to the first object (30) and configured to sense a magnetic field generated by the magnetic field source, wherein, when the second object (10) is rotated with respect to the first object (30), the magnetic field sensed by the first magnetic sensor (74) changes, so that an output signal (70) of the first magnetic sensor (74) corresponding to the magnetic field changes [0004], [0008], [0046 - 0047] and [0049].

    PNG
    media_image1.png
    632
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    508
    474
    media_image2.png
    Greyscale


As to claim 2, Chuanhua discloses that a rotating gear (50) connected to the first object (30) and the second object (10), wherein the second object (10) is rotated with respect to the first object (30) through the rotating gear (50), and the first magnetic sensor (74) and the magnetic field source (72) are both disposed outside the rotating gear (Fig. 5).

As to claim 10, Chuanhua discloses that the first object (30) and the second object (10) are two substrates [0043].
As to claim 11, Chuanhua discloses that the magnetic field source is a permanent magnet (72) [0047] or an electromagnet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuanhua (CN209105239) in view of GO (2016/0299606).
As to claim 3, Chuanhua discloses that the second object (10) is rotated (50) with respect to the first object (30), a magnetic field change sensed by the first magnetic sensor (74) is different from a magnetic field change sensed by the second magnetic sensor.  Chuanhua fails to disclose a second magnetic sensor connected to the first object and configured to sense a magnetic field generated by the magnetic field source.  GO discloses a second magnetic sensor (210) (Fig. 4).  Therefore, at the time 
As to claim 7, Chuanhua discloses that a rotating gear (50) connected to the first object (30) and the second object (10), wherein the second object (10) is rotated with respect to the first object (30) through the rotating gear (50) and the first magnetic sensor (74), and the magnetic field source (72) are all disposed outside the rotating gear (50).  Chuanhua fails to disclose that the second magnetic sensor is disposed outside the rotating gear.  GO discloses the first magnetic sensor (210) and the second magnetic sensor (210) outside the rotating gear.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Chuanhua in view of the teachings of GO to dispose first and second sensors outside the rotating gear to increase the efficiency of the device.
As to claim 8, Chuanhua fails to disclose that the first magnetic sensor and the second magnetic sensor are single-shaft magnetic sensors, multi-shaft magnetic sensors or combinations thereof.  GO discloses that the first magnetic sensor (210) and the second magnetic sensor (210) are single-shaft magnetic sensors (Fig. 4), multi-shaft magnetic sensors or combinations thereof.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Chuanhua in view of the teachings of GO to include first and second sensors as single-shaft magnetic sensors, multi-shaft magnetic sensors or combinations thereof based on the utility of the device.
As to claim 9, Chuanhua fails to explicitly disclose that wherein the first magnetic sensor is a multi-shaft sensor.  GO discloses a processing device with magnetic field sensors wherein GO discloses mounting a general-purpose 3-axis magnetic field sensor in most mobile devices [0011] and [0047].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Chuanhua in view of the teachings of GO to include a multi-shaft sensor as the first magnetic sensor would increase the efficiency of the device.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 4 – 6, the prior art fails to show that the first magnetic sensor and the second magnetic sensor are respectively located on a first reference plane and a second reference plane, and the magnetic field source is located on a third reference plane; the first reference plane, the second reference plane, and the third reference plane are all parallel to a rotating shaft of the second object rotating with respect to the first object; the first reference plane is parallel to the second reference plane, and when the second object is rotated with respect to the first object, an inclined angle of the third reference plane with respect to the first reference plane is changed.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
CHUNG et al. (20200125144) is cited for its disclosure of foldable electronic device including a hinge and a flexible display.
Ahn et al. (2017/0139663) is cited for its disclosure of a display apparatus and method of controlling the same including a connection unit; a case body that is rotatable with respect to the connection unit; a display panel on the case body.
Cerwin (2007/0283587) is cited for its disclosure of angle measuring device comprising a first arm; a first shaft rigidly connected to the first arm; a second arm which is connected to the first arm via the first shaft in such a way as to be pivotable relative thereto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Inform1ation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858